MORROW, J.
[1] The Assistant Attorney General has presented a motion to dismiss the appeal upon the ground that the record fails to show an entry on the minutes of the court of the notice of appeal or the recognizance. We find copied in the transcript before us copies of the appeal and recognizance, but the point is made that there is nothing to show that these are recorded in the minutes of the court as required by law. This should appear from the certificate of the clerk, but in the. present instance the certificate is to the effect that it. contains a correct transcript of the proceedings had as the same appeared on file. If, as stated in the certificate, the matters copied in the record are merely from something that is on file, the law is not complied with, and since the only evidence we have to guide us is the certificate of the clerk we must, since the point is made, sustain the motion. We will say, however, that if the notice of appeal and recognizance are in fact recorded in the minutes of the court, that'permission will be granted to amend the certificate to accord with the facts.
The motion is sustained, and the appeal dismissed.

cgnmFor other cases see same topic and KEY-NUMBER in all Key-Numbered Digests and Indexes